UNITED STATES COURT OF APPEALS

                              FOR THE FIFTH CIRCUIT



                                      No. 96-20136
                                    Summary Calendar



MARK E. RICHARDS,
                                                                         Plaintiff-Appellant,

                                           versus

TDC; K.K. COBLE; DONNA S.
BENEZE RIGGS,
                                                                      Defendants-Appellees.



                       Appeal from the United States District Court
                           For the Southern District of Texas
                                    (CA-H-95-5511)


                                       June 21, 1996
Before POLITZ, Chief Judge, KING and DENNIS, Circuit Judges.

PER CURIAM:*

       Mark E. Richards, a Texas state prisoner, appeals the 28 U.S.C. § 1915(d) dismissal

as frivolous of his in forma pauperis petition for a declaratory judgment seeking, inter alia,



   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.
modification of the decree issued in Coble v. Texas Department of Corrections.1 Richards

complains of a lack of privacy while bathing and using the toilet.

       For essentially the reasons assigned by the district court in its Memorandum on

Dismissal signed January 24, 1996 and entered January 26, 1996, the judgment appealed is

AFFIRMED.




   1
    No. H-77-707 (S.D.Tex. Dec. 20, 1982).
                                            2